      Case 3:19-cr-02581-DMS Document 85 Filed 12/14/20 PageID.233 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 19-CR-2581 (DMS)
12                                     Plaintiff,
                                                         ORDER RE: SEALED DOCUMENTS
13   v.
14   JOSE ANGEL MAGANA,
15                                   Defendant.
16
17         On November 3, 2020, Defendant Jose Angel Magana filed a motion in opposition
18   to the Government’s motion to file under seal. The Government does not oppose but
19   requests that the Court also unseal Defendant’s motion to reconsider and all corresponding
20   docket entries that do not warrant sealing. For the following reasons, Defendant’s motion
21   is granted.
22                                                  I.
23                                      BACKGROUND
24         On October 23, 2020, Defendant filed a motion to seal its motion for reconsideration
25   and the motion for reconsideration itself.          (ECF Nos. 73, 75.)   The Court granted
26   Defendant’s motion to file under seal.         (ECF No. 74.)     On October 30, 2020, the
27   Government moved to file its opposition to Defendant’s motion to reconsider under seal.
28   (ECF Nos. 77, 79.) The Court granted the Government’s motion to file under seal. (ECF

                                                    1
                                                                                      19cr2581 DMS
      Case 3:19-cr-02581-DMS Document 85 Filed 12/14/20 PageID.234 Page 2 of 3



1    No. 78.) Defendant now moves in opposition to the Government’s motion to file under
2    seal.   (ECF No. 80.)      Essentially, Defendant would like the Court to unseal the
3    Government’s response to Defendant’s motion to reconsider. The Government does not
4    oppose, but requests that the Court also unseal Defendant’s motion to seal its motion to
5    reconsider, and Defendant’s motion to reconsider. (Response at 3-4.) The Government
6    does not oppose keeping Exhibit A to Defendant’s motion to reconsider under seal.
7    (Response at 4.)
8                                                II.
9                                         DISCUSSION
10           Courts have recognized a “general right to inspect and copy public records and
11   documents, including judicial records and documents.” Nixon v. Warner Commc’ns, Inc.,
12   435 U.S. 589, 597 & n. 7 (1978). However, this right is “not absolute” and a “narrow range
13   of documents is not subject to the right of public access at all because the records have
14   traditionally been kept secret for important policy reasons.” Kamakana v. City and Cnty.
15   of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quotations omitted). The party seeking
16   to seal a judicial record bears the burden of overcoming the strong presumption in favor of
17   access by meeting the “compelling reasons” standard. Id. District courts within the Ninth
18   Circuit have recognized that the need to protect medical privacy qualifies as a “compelling
19   reason” for sealing purposes. Aguilar v. Koehn, No. 16-cv-0529-MMD-CBC, 2018 WL
20   4839021, at *2 (D. Nev. Oct. 4, 2018).
21           Here, the Government does not oppose the unsealing of its response to Defendant’s
22   motion to reconsider.      Therefore, the Court orders the Government’s response to
23   Defendant’s motion to reconsider be unsealed. (ECF No. 79.) The Government also does
24   not oppose keeping Exhibit A to Defendant’s motion to reconsider under seal. Exhibit A
25   is a letter from a doctor describing Defendant’s medical conditions for which he has been
26   treated. The Court orders that Exhibit A to Defendant’s motion to reconsider remain under
27   seal. (ECF No. 75 at 12-13.) However, the Court orders that Defendant’s motion to
28

                                                  2
                                                                                    19cr2581 DMS
      Case 3:19-cr-02581-DMS Document 85 Filed 12/14/20 PageID.235 Page 3 of 3



1    reconsider itself be unsealed there is no “compelling reason” to keep it sealed. (ECF No.
2    75 at 1-11.)
3                                               III.
4                                CONCLUSION AND ORDER
5          For the foregoing reasons, Defendant’s motion is GRANTED and the following
6    documents will be unsealed: Defendant’s motion to file under seal his motion to reconsider
7    (ECF No. 73) and the order granting that motion (ECF No. 74), Defendant’s motion to
8    reconsider (ECF No. 75 at 1-11), the Government’s motion to file under his seal its
9    response to Defendant’s motion to reconsider (ECF No. 77) and the order granting that
10   motion (ECF No. 78), and the Government’s response to Defendant’s motion to reconsider
11   (ECF No. 79).
12
13         IT IS SO ORDERED.
14
15   Dated: December 14, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                   19cr2581 DMS
